Case 9:20-cv-80701-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  KIMBERLY BROADHURST,

          Plaintiff,

  v.

  GREGG BLANCHARD INSURANCE AGENCY, INC.,
  a Florida profit corporation, and
  WILLIAM G. BLANCHARD, individually,

          Defendants.
                                /

                                           COMPLAINT

          COMES NOW Plaintiff, KIMBERLY BROADHURST, by and through her undersigned

  attorney and hereby files this Complaint against Defendants, GREGG BLANCHARD

  INSURANCE AGENCY, INC. M, a Florida profit corporation and WILLIAM G. BLANCHARD,

  individually, and as grounds therefore alleges as follows:

                            JURISDICTION, PARTIES AND VENUE

  1. This matter in controversy concerns unpaid overtime payments, liquidated damages, and

       attorney’s fees.

  2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

       U.S.C. § 207 (“FLSA”), for unpaid overtime.

  3. This court has original jurisdiction over this matter insofar as the matter involves a federal

       question, namely violation of 29 U.S.C. §216(b).

  4. Plaintiff, KIMBERLY BROADHURST is a resident of Palm Beach County, Florida.




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 1 of 5
Case 9:20-cv-80701-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 2 of 5



  5. Defendant, GREGG BLANCHARD INSURANCE AGENCY, INC. [“GBIA”] has a principal

     place of business at 11235 US Highway One, North Palm Beach 33408.

  6. Defendant WILLIAM G. BLANCHARD [“BLANCHARD”] is a resident of Palm Beach

     County.

  7. Defendant BLANCHARD is a joint employer of Plaintiff as that term is defined under the

     FLSA.

  8. Defendant BLANCHARD was engaged in the operational control of Plaintiff and otherwise

     was involved in the payment of wages to the Plaintiff.

  9. Defendant BLANCHARD acted directly and/or indirectly in the interest of GBIA in relation

     to Plaintiff.

  10. Defendant BLANCHARD is the current President of GBIA (See true and correct copy of the

     Florida Department of State Division of Corporations Information on GBIA, attached hereto

     as Exhibit A.)

  11. This cause of action arose in Palm Beach County.

  12. Palm Beach County, Florida is proper venue for this action because Plaintiff was employed by

     and had dealings with Defendants in Palm Beach County, Florida.

  13. Defendants, failed to pay Plaintiff the mandatory wages as required under federal law.

  14. Defendants have annual gross sales volume that exceeds the statutory requirements of

     $500,000.00 per annum.

  15. Defendants, at all times material hereto, were an enterprise engaged in interstate commerce or

     in the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

  16. Plaintiff’s job duties were such that she herself was individually engaged in commerce.




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 2 of 5
Case 9:20-cv-80701-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 3 of 5



                                    COMMON ALLEGATIONS

  17. Plaintiff Broadhurst was employed with Defendants from on or about October 7, 2018 up to

     and including her separation on October 30, 2019.

  18. At the time of her separation, Plaintiff Broadhurst held the position of Quality Control

     Specialist with duties that included handling client retention, service, and getting prior

     business back.

  19. Plaintiff regularly worked over forty (40) hours in a given work week.

  20. Defendants failed to pay Plaintiff overtime in violation of federal law.

  21. Plaintiff is non-exempt employees under the FLSA.

  22. Plaintiff was not paid time and one half her hourly rate for hours worked over forty (40) in a

     work week.

  23. Defendants paid Broadhurst $38,000 per year but made deductions from her pay such that

     she is an hourly worked under the FLSA.

  24. Plaintiff Broadhurst estimates she is owed $ . Her estimate is based on working an average

     of 10 hours of overtime per week or more. Her rate of pay was $18.27 per hour , her overtime

     rate$27.40 x 10 hours per week = $274.05 x 54 weeks = $14,798.70

  25. She seeks an additional amount in liquidated damages.

                                  COUNT I
                             UNPAID OVERTIME
         IN VIOLATION OF THE FAIR LABOR STANDARDS ACT 29 U.S.C. §207

  26. Plaintiff re-alleges Paragraphs 1 through 25 as set forth herein.

  27. Plaintiff is a covered, non-exempt employee and is entitled to overtime compensation for all

     hours worked in excess of forty (40) hours per week.

  28. Plaintiff worked in excess of forty (40) hours per week for several of the work weeks she was


                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 3 of 5
Case 9:20-cv-80701-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 4 of 5



     employed with the Defendants.

  29. Plaintiff worked in excess of forty (40) hours per week without being compensated for any

     overtime benefits by the Defendants.

  30. Defendants, failed to compensate Plaintiff up to one and a half times her hourly rate for all

     worked performed in excess of forty (40) hours.

  31. The Defendants’ failure to properly compensate Plaintiffs is in violation of the Fair Labor

     Standards Act, pursuant to 29 U.S.C. §207. Plaintiff is aware of hours for which she was not

     compensated in the preceding period of time.

  32. Defendants’ failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

     such that Plaintiff is entitled to overtime payments for the entire preceding period.

  33. As a direct and proximate result of the Defendants’ actions, Plaintiff has obtained counsel to

     represent her in this action and has agreed to incur reasonable attorney’s fees and costs for

     the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

     award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

  34. As a direct and proximate result of the Defendants’ actions, Plaintiff has suffered damages.

  35. As a result of Defendants’ conduct, Plaintiff is entitled to unpaid wages for overtime,

     liquidated damages and other penalties.

     WHEREFORE, Plaintiff prays that judgment be entered in their favor and against the

  Defendants as follows: The Plaintiff be awarded general and compensatory damages, liquidated

  damages, prejudgment interest; that Plaintiff be awarded reasonable attorneys’ fees and costs of

  suit pursuant to 29 U.S.C.A. §216; and that Plaintiff be awarded other and further relief as the

  Court deems just and proper.




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 4 of 5
Case 9:20-cv-80701-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 5 of 5



                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a jury on all issues so triable.


  Dated this 27th day of April 2020.

                                         SCOTT WAGNER & ASSOCIATES, P.A.
                                         Jupiter Gardens
                                         250 South Central Boulevard
                                         Suite 104-A
                                         Jupiter, FL 33458
                                         Telephone: (561) 653-0008
                                         Facsimile: (561) 653-0020

                                         s/Cathleen Scott
                                         Cathleen Scott, Esq.
                                         Florida Bar Number 135331
                                         Primary e-mail: CScott@scottwagnerlaw.com
                                         Secondary e-mail: mail@scottwagnerlaw.com
                                         Secondary Address: 101 Northpoint Parkway
                                         West Palm Beach, FL 33407
                                         www.ScottWagnerLaw.com




                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 5 of 5
